DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoyuki (JP 2000068328 as cited in IDS filed on 3/07/2022).
Regarding claim 1, Tomoyuki teaches (Figs. 1-14) an imaging element-mounting board comprising: a board area (1) having a board (7) disposed thereon; and a plurality of reinforcement (14) portions (multiple 14) disposed around the board area in opposed relation in a plane direction of the board, wherein the plurality of reinforcement portions are independent from each other.  
Regarding claim 2, Tomoyuki teaches the plurality of reinforcement portions include the reinforcement portions facing (thickness portion of 14s) each other in the plane direction of the board, with the board area sandwiched therebetween in the plane direction perpendicular to a thickness direction.  
Regarding claim 6, Tomoyuki teaches the board area is a singular board area in which the single number of board is disposed.
Regarding claim 7, Tomoyuki teaches the singular board area has a generally rectangular shape, and the plurality of reinforcement portions are disposed corresponding to each of the sides of the singular board area in the plane direction.
Regarding claim 9, Tomoyuki teaches a material for the plurality of reinforcement portions is a metal, and the board area includes a resin film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki in view of Lee (US 20090225431).
Regarding claim 3, Tomoyuki teaches the invention set forth above.  Tomoyuki does not teach the board area is a plural board area in which the plurality of boards are disposed in alignment in a plane direction perpendicular to a thickness direction.  Lee teaches (Fig. 1A) the board area is a plural board area in which the plurality of boards are disposed in alignment in a plane direction perpendicular to a thickness direction.  It is known to lay several chips onto a board.  It would have been obvious at the time of invention to include a plural board area in which the plurality of boards are disposed in alignment in a plane direction perpendicular to a thickness direction to improve production efficiency.  
Regarding claim 4, Lee further teaches the plural board area has a generally rectangular shape, and the plurality of reinforcement portions are disposed corresponding to each of the sides of the plural board area.
Regarding claim 5, the modified Tomoyuki teaches an auxiliary reinforcement portion disposed at the inside of the plural board area.
Regarding claim 8, the modified Tomoyuki teaches each of the plurality of reinforcement portions has a generally linear shape, the plurality of reinforcement portions are disposed so that a phantom line passing each of the plurality of reinforcement portion has an intersection point, and the reinforcement portion is not formed in a portion corresponding to the intersection point.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki in view of Mo (US 20100252307).
Regarding claim 10, Tomoyuki teaches the invention set forth above.  Tomoyuki does not teach the board area has a thickness of 50 .mu.m or less.  Mo teaches ([0026]) the board area has a thickness of 50 .mu.m or less.  It is well known to manufacture chips with thickness less than 25nm.  It would have been obvious at the time of invention to reduce the thickness of chips to create compact design. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK